ORDER
On September 9, 1999, this Court imposed concurrent six month and one year suspensions on petitioner, retroactive to March 8, 1999. In the Matter of Creson, 336 S.C. 565, 521 S.E.2d 274 (1999). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends that the petition be granted. We agree and hereby reinstate petitioner to the practice of law in this state.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III,. J.
/s/ Costa M. Pleicones, J.